Citation Nr: 1231232	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-44 242	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for status-post left hip fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 2003 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which, in pertinent part, granted service connection and assigned a noncompensable rating for status-post left hip fracture, effective May 19, 2007.  In an October 2009 rating decision, the RO increased the rating to 10 percent, effective the date of the grant of service connection.  Currently, the RO in St. Paul, Minnesota, retains jurisdiction of the Veteran's claim file. 

The Veteran testified at a Board video-conference hearing at the RO before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is of record.

Additionally, a review of the Veteran's claim file and Virtual VA electronic claim file shows that following a November 2011 rating decision denying service connection for osteopenia, the Veteran filed a notice of disagreement (NOD) in December 2011.  Prior to the RO's issuance of a statement of the case (SOC) regarding this issue, in a February 2012 written statement to the RO, the Veteran requested to withdrew her pending appeal of service connection for osteopenia.  Thus, this issue is not before the Board.  See 38 C.F.R. §§  20.200, 20.204 (2011).

It is also observed that the Veteran did not file a substantive appeal of the issue of an evaluation in excess of 10 percent for status post left hip fracture within the specified 60 day time limit following the May 2008 SOC.  Notwithstanding this, the RO accepted a November 2009 statement from the Veteran as a Form 9 substantive appeal and issued subsequent supplemental statements of the case (SSOCs) and certified the case to the Board.  Therefore, by issuing SSOCs and certifying the Veteran's claim to the Board, VA has waived any objections it might have had to the timeliness of the Form 9 filing, and the issue of entitlement to an initial evaluation in excess of 10 percent for status post left hip fracture is properly before the Board.  See Percy v. Shinseki, 23. Vet. App. 37 (2009).

Finally, the Veteran's April 2012 hearing testimony raises the issue of entitlement to a compensable evaluation for degenerative disc (DDD) disease, lumbar spine, to include any neurologic abnormalities such as sciatica.  This issue has not been addressed by the RO.  As such, the Board REFERS the issue of entitlement to a compensable evaluation for DDD, lumbar spine, to include any neurologic abnormalities such as sciatica, to the RO for appropriate action.


FINDING OF FACT

The Veteran's status-post left hip fracture disability is manifested by pain and limitation of extension of the thigh to 5 degrees.  Ankylosis, limitation of rotation of the thigh, such that the left leg cannot toe-out more than 15 degrees, limitation of adduction of the thigh such that the legs cannot cross, limitation of abduction to 10 degrees, limitation of flexion of the thigh to 45 degrees, flail joint, or malunion or impairment of the femur, are not shown. 


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for limitation of extension of the left thigh have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for status post left hip fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250, 5252, 5253, 5254, 5255 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

During an October 2011 VA examination the Veteran reported that she was seen at "HealthPartners" clinic during her eighth month of pregnancy for low back pain radiating down her thighs which diagnosed as sciatica.  The Veteran's report during the VA examination does not indicate that she received treatment for her service-connected left hip disability at HealthPartners; nor has she otherwise indicated that she received treatment for her service-connected hip disability that time.  Thus, because the Veteran has not specifically identified any private medical facilities where she has received treatment for her left hip, there is no need for VA to attempt to obtain any such records.  See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  See Id.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's disability, including most recently in October 2011.  The Veteran testified in April 2012, that she has flare-ups of pain that cause increased limitations of use of her hip, that these flare-ups have not occurred during her VA examinations, and that because these flare-ups are not reflected in her VA examination reports, she should be entitled to a higher evaluation.  However, a review of her most recent VA examination in October 2011 shows that all relevant testing and studies were performed and the Veteran was given an opportunity to report the symptoms of her hip disability to the examiner.  Therefore, despite the Veteran's testimony, her most recent VA examination is adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks an initial evaluation in excess of 10 percent for her status-post left hip fracture.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and must be considered when raised by the claimant or when reasonably raised by the record).

Entitlement to a rating in excess of 10 percent may only be demonstrated based on additional limitation of motion or other specific clinical findings.  In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from zero to 125 degrees, and that normal hip abduction is from zero to 45 degrees. 

The Veteran's left hip disability is currently evaluated as 10 percent disabling, rated by analogy to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5253.  See 38 C.F.R. § 4.20.

The assignment of a particular diagnostic code depends on the facts of a particular case.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).   

The hip can be rated under Diagnostic Codes 5250-5255.  38 C.F.R. § 4.71a.  Assigning multiple ratings based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  However, the Board finds that assigning separate ratings based on limitation of extension, flexion, adduction and rotation of the hip under DC 5251, 5252 and 5253 would not amount to pyramiding under 38 C.F.R. § 4.14.  Separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Estaban v. Brown, 6 Vet. App. 259 (1994).  Here the key consideration has been met, in that limitation of extension, flexion, adduction, and rotation concern excursions of movements in different planes, and these limitations therefore constitute different bases for rating the hip.  See 38 C.F.R. § 4.45.  If these limitations are demonstrated, they must be rated separately to adequately compensate for functional loss associated with the service-connected left hip disability.  See 38 C.F.R. § 4.40; see also VAOPGCPREC 9-2004 (separate ratings may be assigned for disability of the same joint where veteran has both limitation of flexion and limitation of extension of same leg). 

A pre-discharge VA examination was conducted in February 2007.  The examiner noted a review of the Veteran's active duty medical records.  The examiner noted that the Veteran's left hip condition started in 2003 and was not related to an injury.  The Veteran was not sure how her fracture occurred.  The condition caused pain and pain was precipitated or aggravated by exercise, prolonged standing, and prolonged sitting, and was alleviated by rest.  Flare ups occur twice weekly, last hours, and caused pain rated as 4/10.  No additional limitations during flare ups were noted.  A physical examination was conducted.  Her hips were normal in appearance, had no tenderness to palpation, and her left hip had 125 degrees of flexion, 40 degrees of abduction, 35 degrees of internal rotation, and 45 degrees of external rotation.  Muscle strength in the left hip was 5/5.  The examiner noted that although the Veteran did complain of pain, there was no change in range of motion with repetition, and therefore he would "need to resort to speculation in order to assess any loss of function due to this pain.  No other Deluca criteria."  The examiner noted that both hips were normal per x-ray, magnetic resonance imaging (MRI), and bone scan, but an old left hip x-ray showed a non-displaced fracture.  The diagnosis was past left hip fracture, radiographically normal at this time.  

March 2007 range of motion testing conducted for a medical evaluation board (MEB) noted that the Veteran's left hip, out of three repetitions, had at worst, active flexion to 94 degrees, extension to 5 degrees, and abduction to 25 degrees, which were limited by pain.  It was also noted that the Veteran did not have limitation of motion that resulted in her being unable to toe out more than 15 degrees with her left leg.  An April 2007 Physical Evaluation Board noted a diagnosis of chronic left hip pain with range motion limited by pain.  

An August 2009, VA examination report noted that the Veteran's claim file was reviewed.  The Veteran reported she worked at the Social Security Administration (SSA) on a full time basis for the past 1-2 years and she missed less than a week of work due to medical examinations and hip pain in the past year.  The Veteran had a left inferior pubic ramus fracture with residual left hip strain.  The examiner noted that a MRI in 2004, indicated that the Veteran's fracture resolved, and there was no documentation of continuing care for the left hip.  She reported pain in her left groin penetrating to her inner pelvic region on most days, and after February 2009 her pain had increased.  It was noted that the condition affected motion of the joint.  She exercised by jogging 1 to 2 times per week for 2.5 miles and doing yoga.  

A physical examination was conducted.  The examiner noted that Veteran walked with a normal gain and there was no objective evidence of pain with active motion on the left side during range of motion testing of the hip.  Her left hip had flexion from 0 to 125 degrees, extension of 0 to 30 degrees, abduction of 0 to 45 degrees, and that she could cross her left leg over her right leg and could toe out greater than 15 degrees.  The examiner noted further that there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  August 2009 x-rays of the hip were reviewed.  The diagnosis was resolved left inferior pubic ramus fracture without residuals, normal left hip.  It was noted that the effect of the disability was significant in that the Veteran had increased absenteeism, that she could perform the activities of daily living, and that she reported her left hip condition did not affect her ability to perform her job tasks.  

VA treatment records dated from April to October 2009 show that the Veteran received treatment for left hip pain numerous times and that she used Aleve and Ibuprofen.  

March 2011 VA treatment records noted that the Veteran reported an episode of pain in her hips, and recently started having worse pain with tenderness in the left upper thigh area.  An assessment of chronic hip pain was given.  

A VA examination was conducted in October 2011.  The examiner noted a review of the Veteran's claim file.  She reported having throbbing or sore pain in her left hip area 50-60 percent of the time, and mild pain around her sacral area about 40-50 percent of the time, most recently in September 2011 when she was eight months pregnant.  The examiner noted the Veteran was currently two weeks post-delivery.  She also reported symptoms worsened with prolonged sitting, standing, and walking, and that flare-ups did not impact the function of the hip or thigh.  A physical examination was conducted.  The examiner reported that the Veteran had mild tenderness over the left sacroiliac joint, left gluteus minimus, and left anterior iliac crest.  There was no edema, redness, abnormal movement, instability, guarding of movement, deformity, or scars.  It was noted that active range of motion was the same in both hips.  She had flexion of 0 to 120 degrees (the examiner described normal as 0-125); extension of 0 to 30 degrees (normal 0-30); adduction of 0 to 45 degrees 9normal 0-25); abduction of 0 to 50 degrees (normal 0-50); external rotation 0 to 60 degrees (normal 0-60); and internal rotation of 0 to 40 degrees (normal 0-40).  The examiner noted no objective evidence of pain or painful motion.  She had 5/5 strength during flexion, extension, abduction, and rotation, and a normal gait.  The examiner noted there were no additional functional limitations of the joint, including loss of range of motion during flare-ups or after repetitive use of the joint times three or to painful motion.  It was also noted that there was no ankylosis of either hip joint, no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  She used no assistive devices.  It was also noted that there was no documented degenerative or traumatic arthritis of the hips, that her condition did not impact her ability to work, and that there was no functional impairment.  A diagnosis of pain in left hip and pelvic region was given.    

Based on a review of the record, at no time during the appellate period has the Veteran been diagnosed with, treated for, or contended that she has, ankylosis of the left hip (DC 5250) or flail joint of the hip (DC 5254).  Nor is there any medical or lay evidence indicating that she has any impairment or malunion of the femur (DC 5255).  Therefore, DCs 5250, 5254, and 5255 are not for application.  

Under DC 5251, a maximum 10 percent rating is for assignment when thigh extension is limited to 5 degrees.  Under DC 5252 flexion of the thigh limited to 45 degrees warrants assignment of a 10 percent rating; limitation to 30 degrees, a 20 percent rating.  Under DC 5253, a 10 percent rating is warranted for limitation of adduction such that the legs cannot be crossed or when there is limitation of rotation of the affected leg such that the leg cannot toe out more than 15 degrees.  A 20 percent rating is warranted for limitation of abduction with motion lost beyond 10 degrees.  

The March 2007 MEB noted the Veteran had 5 degrees of extension of her left hip.  Thereafter, the August 2009 and October 2011 VA examination reports show that she had 0 to 30 degrees of extension and no limitations due to pain.  Given the actual limitation of motion, a separate 10 percent rating is for assignment under DC 5251.  

The Veteran's left hip disability has been rated as 10 percent disabling for the entire appeal period by analogy to DC 5253.  The August 2009 VA examination report specifically found that the Veteran could cross her left leg over her right and that she could toe out greater than 15 degrees.  There is no other evidence of record that shows that she cannot cross her legs or toe-out.  During the appellate period the medical evidence of record clearly shows that, even as limited by pain, repetition, and any other factors, the Veteran has had flexion of her left thigh in excess of 30 degrees and had abduction in excess of 10 degrees.  Indeed, the March 2007 range of motion findings noted above represent the most limited findings regarding the Veteran's left hip flexion (94 degrees) and abduction (25 degrees) as limited by pain or other factors.  Therefore, an increased rating would be not warranted under DCs 5252 and 5253.  The Veteran reported pain on examination and testified as to the level of pain she experiences daily.  The current 10 percent evaluation meets the requirement of 38 C.F.R. § 4.59 as noted in Burton, 25 Vet. App. at 1.  Additional separate ratings under DC 5252 and 5253 for pain would constitute pyramiding under 4.14.  

The disabling effects of pain have been considered in evaluating the Veteran's service-connected left hip disability, as indicated in the above discussions.  See DeLuca, Burton, supra.  The Veteran's complaints of pain during her VA examinations and treatment, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to her disability. 

At her April 2012 hearing the Veteran testified that on some days flare ups of pain greatly limit the use of her hip and that during exercise and standing her hip pain is exacerbated.  She also testified that when she has increased hip pain, she limps and walks slowly.  It is also noted that during her October 2011 VA examination she did not report that she had flare-ups that impact the function of her hip and/or thigh.  As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of her service-connected left hip disability in relation to the applicable rating criteria which require specific orthopedic findings and her views are of no probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, the Board is sympathic to the Veteran's testimony regarding flare ups of hip pain, however her disability is rated under the specific diagnostic criteria discussed above as required by 38 C.F.R. § 4.71a.  Thus, although the Veteran's testimony regarding her flare ups of pain has been considered, it is greatly outweighed by the medical evidence of record, including the numerous VA examinations, which consistently show that the specific criteria for a rating in excess of 10 percent for her left hip disability have not been met.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 U.S.C.A. § 5107(b).  

A separate 10 percent rating has been assigned for limitation of thigh extension, but at no time during the pendency of this claim has the Veteran's left hip disability met or nearly approximated the criteria for a rating in excess of the 10 percent currently assigned under DC 5253, and staged ratings are not for application.  See Fenderson,  12 Vet. App. at 119. 

The preponderance of the evidence is against the claim and an initial rating in excess of 10 percent under DC 5253 for status post left hip fracture is not warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Finally, the record does not establish that the rating criteria are inadequate for rating the Veteran's left hip disability.  The Veteran's disability is manifested by painful and limited motion of her hip and thigh.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  However, the record demonstrates that the Veteran is presently working full-time at SSA.  Therefore, any inferred TDIU claim is inapplicable in this case. 

ORDER

Entitlement to an initial evaluation in excess of 10 percent for status post left hip fracture is denied. 

A separate 10 percent rating for limitation of extension of the left thigh is granted, subject to the regulations governing the payment of monetary awards.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


